                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

SYMPHONY FS LIMITED,                :
                                    :
                  Plaintiff,        :
            v.                      :                    No. 5:18-cv-3904
                                    :
J. BARRY THOMPSON,                  :
                                    :
                  Defendant.        :
_____________________________________

                                    OPINION AND ORDER

       In this case, which involves Defendant’s alleged misappropriation of Plaintiff’s funds in

connection with an attempt to broker a purchase of Bitcoins for Plaintiff, the parties are

conducting expedited discovery in preparation for a hearing on Plaintiff’s motion for preliminary

injunctive relief, scheduled for October 29, 2018. Defendant moves to quash two subpoenas

duces tecum, one directed to JAMS Mediation, Arbitration & ADR Services, and one directed to

Circle Internet Financial, Inc., ECF No. 24. For the reasons discussed below, this Court denies

the motion and directs the recipients to comply with the subpoenas.

   A. Legal Standard for a Motion to Quash a Subpoena

       Courts use a burden-shifting framework to analyze motions to quash and first require the

party issuing a subpoena to show that its request falls within the scope of permitted discovery

under Federal Rule of Civil Procedure 26. Paramo v. Aspira Bilingual Cyber Charter School,

No. CV 17-3863, 2018 WL 4538422, at *2 (E.D. Pa. Sept. 21, 2018) (citing Green v. Cosby, 314

F.R.D. 164, 169 (E.D. Pa. 2016)). Thus, the party issuing the subpoena must show that it will

lead to “any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).



                                                 1
                                              101618
       If the subpoenaing party meets its burden, “the burden shifts to the party opposing the

subpoena to establish that Rule 45(d)(3) provides a basis to quash the subpoena.” Green, 314

F.R.D. at 169. Rule 45 requires courts to quash a subpoena that: (1) fails to allow a reasonable

time to comply; (2) requires a person to comply beyond certain geographical limits; (3) requires

disclosure of privileged or other protected matter, if no exception or waiver applies; or (4)

subjects a person to undue burden. Fed. R. Civ. P. 45(d)(3)(A). “The burden of the party

opposing the subpoena is particularly heavy to support a motion to quash as contrasted to some

more limited protection such as a protective order.” Green, 314 F.R.D. at 170.

   B. JAMS Subpoena

       Plaintiff seeks discovery from JAMS of documents relating to any arbitration proceeding

pending before JAMS and involving Volantis Escrow Platform, LLC, FTL Holdings, LLC, or

Defendant J. Barry Thompson. Plaintiff explains that it seeks these documents because it

believes that a hedge fund is currently arbitrating claims against Thompson and Volantis based

on similar allegations as this case—misappropriation of funds resulting from a failed Bitcoin

trade. This Court concludes that this information may lead to information relevant to Plaintiff’s

claim for a preliminary injunction because it may evidence Thompson’s facility with dissipating

assets entrusted to him for Bitcoin trades. Accordingly, Plaintiff has met its burden to enforce the

JAMS subpoena.

       Defendant opposes the subpoena on the ground that JAMS rules treat information relating

to pending proceedings as confidential. However, JAMS Rule 26(a) explicitly provides that

arbitration proceedings and awards shall remain confidential, “unless otherwise required by law

or judicial decision.” See https://www.jamsadr.com/rules-comprehensive-arbitration/#Rule-26

(emphasis added). Therefore, the JAMS rules themselves allow JAMS to disclose documents



                                                 2
                                              101618
relating to pending arbitrations when required by a court. Moreover, Defendant has not explained

any particular harm that will result from the disclosure of pending arbitrations. See In re

Mushroom Direct Purchaser Antitrust Litig., No. 06-0620, 2012 WL 298480, at *5 (E.D. Pa.

Jan. 31, 2012) (“Blanket and generalized assertions of confidentiality, absent allegations

regarding specific harm, are not sufficient to sustain a motion to quash.” (alterations and

quotation omitted)). Therefore, Defendant has not carried his burden to quash the subpoena to

JAMS.

   C. Circle Internet Subpoena

        Plaintiff also directed a subpoena to Circle Internet Financial, Inc., a crypto-asset

exchange company, requesting any records of transactions by Volantis Escrow Platform, LLC,

FTL Holdings, LLC, or Defendant J. Barry Thompson. Plaintiff explains that it sought discovery

from Defendant concerning financial records of any cryptocurrency or digital asset accounts to

determine whether Defendant has dissipated assets; however, Defendant did not produce any

responsive information. Plaintiff states that Defendant once told a Symphony officer that he has

accounts with Circle Internet. Because the issue of Defendant’s ability to dissipate assets and the

question of whether he dissipated the funds that Plaintiff placed in escrow directly affect

Plaintiff’s ability to obtain a preliminary injunction and to prevail on the merits of its claims,

Plaintiff’s request falls within the scope of permitted discovery.

        Defendant argues that Plaintiff seeks irrelevant information and characterizes the

information it requests from Circle Internet as “related to a contract completely separate from the

one between Symphony and Volantis.” However, Defendant misunderstands the purpose for

which Plaintiff requests Circle Internet’s records: to determine whether Defendant dissipated

assets and whether he retains the ability to do so. Defendant has not shown that Plaintiff requests



                                                  3
                                               101618
irrelevant, privileged or confidential information, that the request is overbroad, or that it imposes

an undue burden on Circle Internet. Therefore, this Court will not quash the subpoena to Circle

Internet.

    D. Order

        ACCORDINGLY, this 16th day of October, 2018, for the reasons discussed above, IT IS

ORDERED THAT:

    1. Defendant’s Motion to Quash Subpoenas, ECF No. 24, is DENIED.

    2. JAMS and Circle Internet Financial, Inc. shall respond to the subpoenas.

    3. The parties may by mutual consent agree to conduct third-party depositions beyond the

        October 22 deadline set by this Court’s Order of October 4, 2018, ECF No. 23; however,

        any mutual consent by counsel to conduct discovery beyond the deadline will not affect

        nor change any deadlines in the October 4 Order, including the date of the scheduled

        preliminary injunction hearing. 1

                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.____________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Court




1
       On October 15, 2018, counsel for Plaintiff submitted a letter to this Court outlining
various discovery difficulties and requesting that this Court compel Defendant to complete
document production and appear for his deposition and requesting permission to take a third-
party deposition after the October 22 deposition deadline. Counsel for Defendant responded on
October 16, 2018, and counsel for Plaintiff filed another letter that same date. The parties are
advised that this Court will not referee disputes over scheduling and that they must work together
to complete discovery, as no further extensions will be granted.
                                                 4
                                              101618
